On May 4, 1937, the court granted 60 days to make and serve case-made. No other valid order of extension was entered. The case-made was served on August 31, 1937. A motion to dismiss has been filed, and no response thereto is made. The appeal must be dismissed. Parry v. Hoblit, 35 Okla. 362, 129 P. 693; Blanchard v. United States, 6 Okla. 587, 52 P. 736; Byrd v. Harrison, 45 Okla. 142, 145 P. 318; Graf Packing Co. v. Palphrey, 178 Okla. 95, 62 P.2d 53; Hawkins v. Steil,172 Okla. 301, 45 P.2d 147.
The appeal is dismissed.
RILEY, PHELPS, CORN, GIBSON, and HURST JJ., concur.